Title: To George Washington from Thomas Jefferson, 17 October 1792
From: Jefferson, Thomas
To: Washington, George



Sir
Philadelphia Oct. 17. 1792.

In a letter from Monticello I took the liberty of saying that as soon as I should return here, where my letter books were, I would take the liberty of troubling you with the perusal of such parts of my correspondence from France as would shew my genuine sentiments of the new constitution. when I arrived in Philadelphia, the 5th inst. I found that many of my letters had been already put into the papers, by the gentlemen possessed of the originals, as I presume, for not a word of it had ever been communicated to me, and the copies I had retained were under a lock of which I had the key. these publications are genuine, and render it unnecessary to give you any further trouble than to see extracts from two or three other letters which have not been published, and the genuine letter for the payment of the French debt. pardon my adding this to so many troubles as you have. I think it necessary you should know my real opinions that you may know how to make use of me, and it is essential to my tranquillity not to be mis-known to you. I hope it is the last time I shall feel a necessity of asking your attention to a disagreeable subject, being with sincere wishes for your tranquility & happiness, & with perfect respect, Sir your most obedt & most humble servt

Th: Jefferson

